 

Exhibit 10.2

 

AMENDMENT NO. 1

 

to

 

EMPLOYMENT AGREEMENT

Dated July 5, 2017

 

by and between

AXIS Specialty U.S. Services, Inc. (the “Company”)

and

Steve K. Arora (the “Executive”)

 

Dated: October 6, 2020

 

WHEREAS, the Company and the Executive entered into an employment agreement
dated July 5, 2017 (the “Agreement”); and

 

WHEREAS, the Compensation Committee of the Board of Directors of AXIS Capital
Holdings Limited (“Holdings”), the Company and the Executive have determined
that it is in the best interests of the Company, AXIS Capital Holdings Limited
and its shareholders to extend the term of service thereof;

 

NOW, THEREFORE, the Agreement is hereby amended, effective as of the
aforementioned date, as follows:

 

1.Section 3(a) of the Agreement (Term of Employment) is hereby amended to
replace “the third anniversary of the Commencement Date” in the second line
thereof with “January 1, 2024”.

 

2.Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

 



 

[Signatures on Following Page]


 





  

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 as of the
date first above written.

 



        AXIS SPECIALTY U.S. SERVICES, INC.                     By: /s/ Noreen
McMullan     Name: Noreen McMullan     Title: Executive Vice President  



 

 

Accepted and Agreed:



 

 

/s/ Steve K. Arora

Steve K. Arora

 

  

